Citation Nr: 1616146	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 1, 2003, for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Regional Office (RO) in Roanoke, Virginia, which granted entitlement to a TDIU and assigned an effective date of April 1, 2003.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

In a 1999 precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability may not be considered for a time period when a schedular 100 percent rating is already in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  In November 2009, however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the pronouncements of the Court of Appeals for Veteran's Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008). Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley appears to recognize certain situations where there may be special monthly compensation considerations.  In light of the withdrawal of VA O.G.C. Prec. Op. No. 6-99, the Board finds that appellate review of entitlement to TDIU for the period prior to April 1, 2003, (to include the period during which a temporary total rating was assigned from November 17, 2002 to April 1, 2003) is appropriate.  Therefore, although the RO indicated in the April 2009 statement of the case (SOC) that the appeal only covers the period prior to the assigned temporary total rating (i.e. prior to November 17, 2002), the Board has described the issue as shown on the first page of this decision.

In June 2012, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

Prior to April 1, 2003, the service-connected disabilities are not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

Prior to April 1, 2003, the criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in July 2006.  The claim was last adjudicated in November 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's VA treatment records, private treatment records, hearing testimony, and lay statements have been associated with the record.  

In November 2002 and February 2003, VA afforded the Veteran examinations with respect to the severity of his knee, lumbar spine, and hypertension disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and, where applicable, rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The June 2012 Board remand directed that the AOJ inform the Veteran of the requirements of a TDIU extra-schedular evaluation and that the claim of entitlement to a TDIU prior to November 17, 2002, be referred to the Director, Compensation Service for extra-schedular consideration.  Such actions were completed in July 2012, and November 2014.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).
During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

TDIU Effective Date

The Veteran contends that the effective date of the grant of TDIU should be from an unspecified date in the year 2000 when, as he asserts, he was forced to stop working as a self-employed building contractor.  The Veteran asserts that his inability to work primarily was due to service-connected left knee and lumbosacral spine disabilities.

Initially, the Board notes that a claim for a TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998)

The record in this case shows a June 2002 claim for increased compensation for the knee.  The record also shows that in July 2006 the Veteran withdrew any claim for individual unemployability.  Accordingly, on this basis, the claim for TDIU should have been deemed withdrawn and an effective date after July 2006 should have been the earliest date to which the Veteran would have been entitled.  However, as the RO has granted an effective date prior to the date of withdrawal, and the Board has previously indicated a TDIU effective date as early as 2000 was for consideration, the Board proceeds on this basis.

A TDIU itself may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Additionally, 38 C.F.R. § 4.16(a) provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation Service should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Here, prior to November 17, 2002, the Veteran did not meet the percentage requirements for a TDIU, but did meet the criteria thereafter.  During the applicable time period the Veteran was service connected for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; diabetes mellitus, type II, rated as 10 percent from May 8, 2001, and 20 percent from February 11, 2002; hypertension, rated as 10 percent disabling; and left knee arthritis, rated as 10 percent disabling prior to November 17, 2002, and 100 percent thereafter.  The combined rating was 60 percent prior to November 17, 2002, and 100 percent thereafter.  Thus, extraschedular consideration was required for the period prior to November 17, 2002.

Pursuant to the June 2012 Board remand, the AOJ submitted the claim to the Director, Compensation Service (Director), for an evaluation as to whether the Veteran should be awarded a TDIU on an extra-schedular basis for the period prior to November 17, 2002.  In a September 2015 opinion, the Director denied entitlement to a TDIU evaluation on an extra-schedular basis.  The Director noted that the Veteran's orthopedic physician, in March 2001, indicated that the Veteran was unable to work in his normal profession as a building contractor due to his left knee disability, and that the physician stated that the Veteran was permanently and totally disabled.  The Director observed that a neurosurgeon provided a letter the same month, stating that the Veteran's low back pain rendered employment in any field impossible and that he had been totally disabled since January 26, 2001.  The Director also noted that private treatment records from May 2001 show that the Veteran was referred for an MRI of the lumbar spine following complaints of low back pain, that the MRI revealed a herniated L4-5 disc and lumbar spine degenerative disc disease with facet arthritis, and that, at the time, he owned a construction business and did occasional lifting at work, but mostly did not do physical work.

The Director further noted that, during a November 2002 VA examination, the Veteran complained of low back pain that worsened with activity.  The Director observed that the examination report showed that no medication was taken for the low back pain, and that the Veteran reported that his low back condition did not stop him from carrying out activities of daily living or performing his occupation.  The Director also noted evidence that the November 2002 VA examination found normal flexion of the lumbar spine, an antalgic gait favoring one side, no radiculopathy, and pain present with flexion and extension of the left knee. 

The Director noted that the Veteran indicated on a VA Form 21-8940, submitted in January 2006, that he worked full time - 40 hours a week - until November 2005.  Based on the evidentiary record, the Director found that the incapacity to secure or follow substantially gainful employment as a result of service-connected disabilities prior to November 17, 2002, was not established.  The Director reasoned that, although the record contained physicians' statements that the Veteran's low back or knee disability rendered him totally disabled or unable to maintain employment, the objective medical evidence shows that the symptoms associated with those disabilities were minimal and clearly were not sufficiently severe to preclude employment.  The Director further reasoned that the November 2002 VA examination showed minimal symptoms of the low back and left knee and the Veteran indicated no difficulties with activities of daily living or employment.  Furthermore, the Veteran reported in January 2006 that he had been gainfully employed through November 2005.  The Director concluded that a TDIU evaluation may not be awarded while a Veteran is gainfully employed.

This case has now been returned to the Board for further review.  In that regard, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to a TDIU because the Court has determined that the Director's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU under 38 C.F.R. § 4.16(b) (2015) prior to November 17, 2002.

Here, in addition to the evidence cited by the Director, which was discussed above, in September 2000, the Veteran sought private treatment for heart problems, at which time he noted anxiety and stress in part due to a very stressful business life.  A physical examination at that time showed no back tenderness, and no swelling or tenderness in all extremities.  A cardiac stress test showed the Veteran able to exercise for over 10 minutes, at which time the test was terminated secondary to knee pain.

In addition to a lumbar spine disorder, the Veteran had an ongoing cervical spine disorder.  May 2001 private records indicate that he was rear-ended in a motor vehicle accident in January 1999, which made his complaints of neck and cervical pain worse.  On physical examination, the Veteran ambulated normally.  There was limited range of motion with about 25 degrees of lateral bending, although it is unclear if this refers to the cervical or lumbar spine.  There was some tenderness in the L-5 paraspinal muscles on the left side.  There was generally good to normal strength throughout. Deep tendon reflexes revealed 2+ in the knee and ankle jerk Babinski was negative.  

A July 2001 private treatment record indicated that the Veteran's complaints had been stable for some time until the January 2001 motor vehicle accident in which his pickup truck was struck by an 18-wheeler.  The note states that following the injury, the Veteran noted gradual worsening of both his neck and back pain.  The note also indicated that the Veteran was trying to work in his construction company, but found that due to his increasing neck and back pain he had difficulty carrying on with this activity.  The impression was cervical spondylosis worsened by his accident.  

A December 2001 private neurologist record noted that the Veteran remained unable to return to work due to diffuse pain involving both the neck and back.  Examination revealed full range of motion of the lumbar spine in forward flexion, and hyperextension limited to 10 degrees.  A December 2001 VA treatment record, however, indicated that the Veteran currently worked in the kitchen remodeling business.  

January 2002 orthopedic records note the lumbar region caused the most debilitating pain and the Veteran complained that it was difficult to arise from a seated position.  He noted exacerbation of pain with driving. 

An August 2002 private treatment record from a neurosurgeon indicated that the Veteran was disabled due to his arthritis.  August 2002 records from the orthopedist, Dr. J.D.L., show a moderate degree of crepitation putting the knee through a range of motion, some synovial thickening and a very mild effusion.  External ligaments were stable and nontender.  X-rays showed a moderate degree of osteoarthritis.

An August 2002 private neurology record shows examination of the low back revealed preservation of the normal lordotic curve.  Forward flexion in the standing position was limited by about 10 degrees.  Hyperextension was unrestricted.  Treatment records from the neurologist for the period from May 2002 to August 2002 indicate the Veteran was symptomatic, but "holding his own."

A September 2002 private treatment record from the neurosurgeon showed the Veteran complaining more of back pain than neck and arm pain, and an MRI was ordered.  A November 2002 private treatment record neurosurgeon noted an MRI of the Veteran's back showed severe stenosis at the L4-5 level.

In October 2002 VA treatment, the Veteran reported a one month history of fatigue, lack of energy, and no drive to work.  The treatment provider noted that uncontrolled diabetes mellitus could cause fatigue.  

In a January 2003 VA treatment record, the Veteran complained of severe back pain.  He stated he believed he ruptured a disc.  A February 2003 letter from the Veteran's orthopedic surgeon indicated that the Veteran would not be able to work in his normal profession for 6 to 8 weeks following left knee arthroscopy in December 2002.  A February 2003 treatment record from the neurosurgeon indicates the Veteran continued to have difficulty with recurrent spasms involving his low back.  At the time, there was full forward flexion and hyperextension limited to 5 degrees on examination.  A February 2003 VA treatment examination of the left knee revealed no effusion, marked retropatellar tenderness, a mobile patella, no infrapatellar pain, mild and diffuse joint line pain, stable varus/valgus stress testing, and a negative Lachman's test.

A February 2003 VA examination was conducted.  Therein, the Veteran reported he had not been able to work for the last two years due to the knee condition, although he operated a construction business.  The Veteran also mentioned that he was diagnosed with lower back stenosis and disk disease and was going to have a surgery.

With respect to hypertension, the Veteran reported having symptoms of an irregular heartbeat.  The examiner noted the Veteran had good response with medications and denied any side effects related to the medications.  He complains of feeling tired sometimes due to medication.  The Veteran reported he had not been working for the last two years due to this condition.

On physical examination, the Veteran's gait was abnormal and favored his left leg while walking.  The left knee examination indicated mild edema inferolateral to the patella and multiple scars as a result of previous surgeries.  The left knee had normal extension to 0 degrees without any pain.  Flexion was limited to 50 degrees without pain and up to 60 degrees with moderate pain.  The left knee function was limited secondary to pain but there was no fatigue, weakness, lack of endurance, or incoordination.   The examiner was not able to comment on ankylosis of the knee joint on physical examination.  The Drawer test appeared to be within normal limits although the test was limited secondary to limited flexion of the knee joint.  The McMurray test could not be performed because the Veteran was not able to flex his left knee joint beyond 60 degrees.  There was locking pain and crepitus.  There was no evidence of recurrent subluxation.

Hypertension was noted as stable with medication use.  Echocardiogram results were within normal limits.  Overall, the examiner opined that that "[t]he veteran is not able to engage in his usual occupation as a construction person due to limitation of motion and pain in his left knee.  He is able to engage in some activities of daily living despite the above condition."  The Veteran was able to drive a car and do shopping.  He was unable to walk, climb stairs, vacuum, take out the trash, and push a lawnmower.  

A February 2003 letter from Dr. J.D.L., a private orthopedic surgeon, indicated that at December 2002 knee arthroscopy, the Veteran was found to have severe post traumatic degenerative arthritis, and that a total knee replacement would be his only option.  However, Dr. J.D.L. noted that this was not recommended until and unless the walking tolerance was below two blocks.  Dr. J.D.L. also noted that for six to eight weeks, the Veteran would be unable to work in his normal profession while he recuperated from the surgery.  A February 2003 note from Dr. J.D.L. also notes that the Veteran was bedridden from back pain for about six days in the prior two weeks.  In March 2003, the Veteran indicated he was unable to work in either "my" or "any" (handwriting is indecipherable) business.  A May 2004 letter from a private treating physician stated that X-rays of the left knee on August 20, 2002, showed moderately severe osteoarthritis of the knee joint.

An October 2005 letter from a second private orthopedic surgeon called into question the prior neurosurgeon's evaluation of the Veteran's inability to work, noting that the determination was based on the Veteran's reported symptoms and not objective neurological deficits.  Moreover, the surgeon, who was an expert witness for the defense in the Veteran's civil lawsuit against parties involved in the January 2001 motor vehicle accident, expressed significant concerns over the strong secondary gain issues in the Veteran's continued search for compensation benefits from multiple sources and opined that the medical records indicated that many of the Veteran's treating medical professionals found his reported symptomatology at odds with the objective medical evidence.

At a March 2006 Board hearing on a prior appeal, the Veteran testified he had to retire from his work as a building contractor mostly because of the knee, "and now the back."  He also testified that he went back to school under Chapter 31 and recently graduated with several bachelor's degrees and credits towards a master's program.  He testified he thought about trying to obtain employment if he could physically do it now that he had the education.  

An August 2006 statement from a former employee indicated that the Veteran closed his business in 2003, but a July 2008 statement from a former employee by the same name claimed that the business closed as of February 10, 2000.  A third statement from the same former employee, dated in March 2010, indicated that the Veteran had been disabled from work due to back and knee problems since 2001.  In a July 2008 statement, the Veteran's wife indicated that he had been unable to work due to his service-connected disabilities from February 2000.  She indicated that thereafter the Veteran had attended school full time in 2001.  Statements from the Veteran's children and two other individuals, all dated in March 2010, indicated an inability to work full time from January 2001 or some unspecified point in 2001.  Statements from the Veteran's family that generally describe the Veteran's symptoms and which were dated after the relevant time period of this appeal were also considered.  A September 2006 letter from a fellow bachelor's degree student indicated the Veteran had difficulties just doing normal routine chores such as attending school, holding a steady job, and trying to be a family friendly parent/husband.  The individual stated that on occasions he had to help the Veteran to his feet and to steady him until his circulation and equilibrium allowed him to proceed on his own power.

The Veteran submitted two Applications for Increased Compensation Based on Unemployability.  In the first, signed January 17, 2006, the Veteran indicates his disability affected full time employment in November 2005, that he last worked full time in November 2005, the date he became too disabled to work was November 2005, and the most he earned at his job as a contractor was in 2005.  He also indicated that he was self-employed until October 2005.  He further indicated that he took vocational rehabilitation Chapter 31 training from May 2002 to September 2005.  In the second form, signed February 8, 2006, the Veteran indicated he last worked full time in December 2005, he became too disabled to work in January 2006, that he earned the most in one year in 2001 of $45,000, and that he was employed full-time from 2005 to 2006.

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.  

When evaluating a TDIU, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities either individually or collectively did not render him unable to secure and follow a substantially gainful occupation prior to April 1, 2003.  In this regard, the objective medical examinations through March 2003 indicate the Veteran's knee was limited to 60 degrees of flexion, with pain at 50 degrees, and the knee had normal extension without pain.  In September 2000, the Veteran was able to perform a cardiac stress test for 10 minutes prior to termination for knee pain.  With respect to the low back, the objective medical examinations of the lumbar spine generally indicate the Veteran had full forward flexion, and hyperextension was limited to 10 degrees.  At worst forward flexion was limited by about 10 degrees (i.e. limited to about 80 degrees).  These examinations are highly probative evidence of the severity of the Veteran's knee and lumbar spine disorders.  With respect to hypertension, the objective medical evidence showed it was well-controlled with medication.

The Veteran's treating orthopedist in March 2001 and the February 2003 VA examiner opined that the Veteran was unable to work in his normal profession.  However, these opinions did not address or rule out employment in other professions.  With respect to the March 2001 opinion of the neurosurgeon that the Veteran's low back disorder made it impossible for him to work in any profession, the opinion is vague as to the standards and facts upon which the opinion is based.  Moreover, a later medical professional found that these opinions seemed to be based on a self-report of symptoms rather than any neurological deficits.  The Board is persuaded by the latter opinion, based upon the objective medical evidence, and assigns minimal probative weight to the opinions describing total disability.

The Board recognizes the Veteran's complaint of pain throughout the appeal period.  Nonetheless, the Veteran generally reported being able to drive and to sit during the appeal period.  Additionally, from May 2002 to September 2005, the Veteran undertook and completed a full time degree program.  In fact, in the May 2012 Board hearing, the Veteran stated that he attended a local university full time from 2000 to 2003.  This kind of undertaking indicates to the Board that the Veteran would have had the capacity both physically and intellectually to secure and maintain some form of substantially gainful employment during the relevant period.  

Moreover, statements attributed to the Veteran throughout the appeal period are inconsistent as to whether the Veteran was actually employed.  In September 2000 treatment records, the Veteran noted he had a very stressful business life.  In July 2001, he was "trying to work in his construction company" after a motor vehicle accident, but found his neck and back pain made it difficult.  In December 2001, it was noted the Veteran was unable to return to work, although a VA treatment record of the same date indicated the Veteran was employed in the kitchen remodeling business.  From May 2002 to August 2002, the Veteran was "holding his own."  In November 2002, the Veteran denied that ongoing chronic low back pain prevented him from carrying out activities of his occupation.  In the February 2003 VA examination, the Veteran reported that he had not been able to work for the prior two years due to the knee condition, "although he operated a construction business."  Most probatively, the Veteran's Applications for Increased Compensation Based on Unemployability (Applications) show the Veteran was employed at his construction firm until November 2005 and that he last worked full time in December 2005 and became too disabled to work in 2006.

The Board finds the Applications most probative because of the detailed questions and responses and the repeated responses on both forms about the Veteran's employment history.  Further, the Applications also show that the Veteran was engaged in more than marginal employment based on the income he cited.  From 2000 to 2003, the federal poverty thresholds were $8,959, $9,214, $9,359, and $9,573, respectively.

Finally, statements from the Veteran's family and friends were considered by the Board.  The Board assigns these statements little probative weight as to whether the Veteran was actually unemployable during the time period, rather than just unemployed.  While the statements indicate dates during which the Veteran reportedly had to stop working, the statements conflict with the more probative evidence, such as the Applications, which indicate he did not stop working due to disability until later, and with the evidence that the Veteran was a full-time student during the appeal period.

In sum, the more credible and probative evidence establishes that he was not precluded from employment and was functionally able to perform tasks required in sedentary and semi-sedentary employment prior to April 1, 2003.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an effective date prior to April 1, 2003, for the award of a TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


